Case 3:19-cv-00379-TSL-RHW Document1 Filed 05/28/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: § Case No. 19-31313-SGJ-11
§
§ (Pending Before the United States
§ Bankruptcy Court for the Northern
§ District of Texas)
REGENTS HOLDINGS, INC., § — a
SOUT THERN OISTRIC
8 “Fl
Debtor,

 

 

nD

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 
  
 

 

RICK MORGAN, JOHN MATTHEWS,
et. al.

§
Plaintiffs Civie ACTION ;
y. : Adversary No. — BNGVBIG # ea pyw
§
§

REGENTS CONSULTING GROUP, LLC,
REGENTS HOLDINGS, INC., et. al.,
Defendants

NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT:

Chapter 11 Debtor Regents Holdings, Inc. (the “Debtor’) in the above-captioned Chapter
11 case pending in the United States Bankruptcy Court for the Northern District of Texas, Dallas
Division(the “Bankruptcy Case”) and Defendant in a lawsuit styled, Rick Morgan, John Matthews,
Chris Minton, Jake Thompson, Eileen McCarthy, Lori Beahm, and Holly Cohoon v. Regents
Consulting Group, LLC, Regents Holdings, Inc., Mark Crist, Robert Acuna, and Stephen Lamb,
Case No. 25CH1:18-319, pending before the Chancery Court of the First Judicial District of Hinds
County, Mississippi (the “Mississippi State Court Case”) hereby removes the Mississippi State
Court Case from state court to the United States District Court for the Southern District of

Mississippi. As grounds for removal, the Debtor states the following:

 

DEBTOR’S NOTICE OF REMOVAL PAGE 1 OF 4
Case 3:19-cv-00379-TSL-RHW Document1 Filed 05/28/19 Page 2 of 4

l. The Debtor is a defendant in the above-described state-court lawsuit. True and
correct copies of all process and pleadings are filed with this notice as required Federal Rule of
Bankruptcy Procedure 9027 and are attached hereto as Exhibit A.

2. This case involves a lawsuit brought by Rick Morgan, John Matthews, Chris
Minton, Jake Thompson, Eileen McCarthy, Lori Beahm, and Holly Cohoon for a Declaratory
Judgment regarding the ownership rights of the Debtor in Regents Consulting, which Debtor owns
a 50% interest in. Furthermore, the Mississippi State Court Case alleges causes of action for
accounting from Debtor and requests a constructive trust and injunctive relief.

3. This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334 and the
removed lawsuit is a civil action other than a proceeding before the Tax Court or a civil action
brought by a governmental unit to enforce the governmental unit’s police or regulatory power. In
the Fifth Circuit, a “matter is related for § 1334 purposes when the outcome of that proceeding
could conceivably have any effect on the estate being administered in bankruptcy.” Matter of
Walker, 51 F.3d 562, 569 (Sth Cir. 1995) (internal citations and quotations omitted). The
Mississippi State Court Case could have more than a “conceivable” effect on the Debtor’s estate
as the pleadings, on their face, seek a determination of the assets of Debtor—namely, Debtor’s
interest in Regents Consulting Group, LLC. In fact, the Mississippi State Court Case will have an
impact on the administration of Debtor’s case.

4. Consideration of this action is a core proceeding pursuant to 28 U.S.C. § 157(b)(1),
and 157(b)(2)(a)-(c); (0), because it involves matters concerning the administration of Debtor’s
bankruptcy estate and allowance or disallowance of claims against the estate, and it will invoke
counterclaims by Debtor’s bankruptcy estate and proceedings affecting the liquidation of Debtor’s

bankruptcy assets or the adjustment of the debtor-creditor relationship. To the extent this Court

 

DEBTOR’S NOTICE OF REMOVAL PAGE 2 OF 4
Case 3:19-cv-00379-TSL-RHW Document1 Filed 05/28/19 Page 3 of 4

determines this is not a core proceeding, the Debtor consents to the entry of final orders or

judgment by the bankruptcy court. Venue is proper before this Court and the Debtor’s bankruptcy

court pursuant to 28 U.S.C. § 1452.

5. Debtor will file a Notice of Filing Notice of Removal in the Chancery Court of the

First Judicial District of Hinds County, Mississippi and will serve said notice on all parties to the

Mississippi State Court Action pursuant to Bankruptcy Rule 9027.

Dated: May 28, 2019

Respectfully Submitted,

/s/ Slates C. Veazey

Slates C. Veazey (MBN 104310)
Clarence Webster III (MBN 102111)
Stevie Rushing (MBN 105534)
Bradley Arant Boult Cummings, LLP
Suite 1000, One Jackson Place

188 East Capitol Street

Jackson, MS 39201

PROPOSED SPECIAL COUNSEL FOR
DEBTOR AND DEBTOR-IN-
POSSESSION

Mark A. Castillo

Texas State Bar No. 24027795

CurRTIS | CASTILLO PC

901 Main Street, Suite 6515

Dallas, Texas 75202

Telephone: 214.752.2222

Facsimile: 214.752.0709

Email: mcastillo@curtislaw.net
(Motion for Pro Hac Vice Forthcoming)
PROPOSED COUNSEL FOR DEBTOR
AND DEBTOR-IN-POSSESSION

 

DEBTOR’S NOTICE OF REMOVAL

PAGE 3 OF 4
1)

2)

Case 3:19-cv-00379-TSL-RHW Document1 Filed 05/28/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that, on May 28, 2019 the foregoing document was served
via the Court’s CM/ECF system or otherwise by first class mail, postage prepaid, on each of the
parties listed below:

Counsel for Plaintiffs
Michael J. Malouf, Jr.
501 E. Capitol St.
Jackson, MS 39201

Akerly Law, PLLC

c/o Bruce Akerly

878 S. Denton Tap Rd., Ste. 100
Coppell, TX 75019

Counsel for Regents Consulting Group, LLC
Michael V. Cory, Jr.

213 South Lamar Street 39201

Jackson, MS 39201

Post Office Box 1759 (39215-1759)

Pro Se Defendant

Mr. Robert Acuna

21305 Vista Estates Drive
Spicewood, Texas 78669

/!s/ Slates C. Veazey
Slates C. Veazey

 

DEBTOR’S NOTICE OF REMOVAL

PAGE 4 OF 4
